Filed 10/27/20 P. v. Trejo CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H047455
                                                                    (Santa Clara County
             Plaintiff and Respondent,                               Super. Ct. No. C1775002)

             v.

 REGGIE TREJO,

             Defendant and Appellant.


         Defendant Reggie Trejo1 pleaded no contest to four counts of forcible lewd acts
(Pen. Code, § 288, former subd. (b)(1)).2 The trial court sentenced defendant to 32 years
in prison.
         On appeal, defendant’s appointed counsel has filed a brief pursuant to People v.
Wende (1979) 25 Cal. 3d 436 (Wende) that states the case and facts but raises no issue.
We notified defendant of his right to submit written argument on his own behalf within
30 days. That period has elapsed, and we have received no response from defendant.
         Pursuant to Wende, supra, 25 Cal. 3d 436 and People v. Kelly (2006) 40 Cal. 4th
106 (Kelly), we have reviewed the entire record. Following the California Supreme
Court’s direction in Kelly, supra, at page 110, we provide a brief description of the facts
and the procedural history of the case.


         1
           Defendant stated on the record in the trial court that his first name is Reginaldo.
         2
           All further statutory references are to the Penal Code.
                                     BACKGROUND
       Defendant is 20 years older than his niece. When his niece was eight or nine years
old, defendant put a pillow over her face, placed his mouth on her vagina, and inserted
his fingers in her vagina. Defendant told her not to tell anyone, that no one would believe
her, and that he was “the boss.” The niece felt she had to obey him because he was older.
On subsequent occasions, when he engaged in similar conduct with his mouth and
fingers, he also masturbated and ejaculated on her stomach. These incidents occurred on
more than three occasions.
       When the niece was around 10 to 12 years old, the incidents occurred at least once
or twice a week for at least three weeks. Defendant also tried to make her touch his
penis, but she would pull away. When the niece was around 13 years old, defendant
inserted his penis “[a] little bit” into her vagina. After another relative came home,
defendant hurriedly put on his pants and left the room. The niece reported defendant’s
conduct to the police when she was in her thirties.
       A. Charges and Pleas
       On October 18, 2018, defendant was charged by information with five counts of
aggravated sexual assault of a child under 14 years of age and 10 or more years younger
than defendant (former § 269; counts 1 – 5). The offenses allegedly occurred between
1994 and 1998.
       On July 10, 2019, defendant filed a motion for a continuance of the action, which
was set on the “master trial calendar” for July 22, 2019. The prosecutor filed opposition.
The trial court denied the motion.
       On July 23, 2019, defendant requested that his attorney be discharged. The trial
court held a Marsden hearing.3 After hearing from defendant and his attorney, the court
denied the motion.


       3
           People v. Marsden (1970) 2 Cal. 3d 118.

                                             2
       On July 23, 2019, on motion of the prosecutor, the information was amended to
add four counts of forcible lewd acts on a child under the age of 14 (§ 288, former
subd. (b)(1); counts 6 – 9), which allegedly occurred between 1994 and 1998. As to
these counts, the information was also amended to add an allegation pursuant to
section 803, subdivision (f), regarding the timely filing of the complaint. Defendant
pleaded no contest to the four counts of forcible lewd acts (§ 288, former subd. (b)(1);
counts 6 – 9) and admitted the allegation regarding the timely filing of the complaint
(§ 803, subd. (f)). He entered his pleas and admission with the understanding that he
would be sentenced to 32 years in prison and that the remaining counts would be
dismissed at sentencing.
       B. Sentencing and Appeal
       The sentencing hearing was held on October 18, 2019. The court sentenced
defendant to 32 years in prison. Defendant was granted 831 days of custody credits. The
court ordered defendant to pay various fines and fees, and the court indicated that it had
made an ability-to-pay determination. The court also ordered defendant to register as a
sex offender (§ 290). The court issued a criminal protective order regarding the victim
and retained jurisdiction for purposes of victim restitution. The remaining counts were
dismissed.
       Defendant filed a timely notice of appeal and we appointed counsel to represent
him in this court.
                                      DISCUSSION
       Having carefully reviewed the entire record, we conclude that there are no
arguable issues on appeal. (Wende, supra, 25 Cal.3d at pp. 441-443.)
                                     DISPOSITION
       The judgment is affirmed.




                                             3
                    BAMATTRE-MANOUKIAN, J.




WE CONCUR:




ELIA, ACTING P.J.




DANNER, J.




People v. Trejo
H047455